Citation Nr: 1129901	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected chronic fatigue syndrome (CFS) between August 19, 2003, and August 1, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected multiple joint pain, excluding that involving the knees and left shoulder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO that granted service connection for CFS and multiple joint pains, other than that involving the knees and left shoulder.  The RO assigned an initial 10 percent rating for each disability, effective in August 2003.  

In a May 2010 rating decision, the RO severed service connection for CFS, effective on August 1, 2010.  The Veteran did not appeal from that decision in a timely manner.  

The Veteran presented testimony at a hearing held at the RO in January 2008.  The transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  To the extent that Veteran did not timely appeal from the May 2010 rating decision that severed service connection for CRS effective on August 1, 2010, an increased rating higher than 10 percent prior to that date is not assignable by law.  

3.  For the period of the appeal, the service-connected multiple joint pain is shown to have been productive of a disability picture that more nearly approximated that of episodic exacerbations often precipitated by environmental or emotional stress or overexertion that are present more than one-third of the time; the service-connected multiple joint pain is not shown to be refractory to therapy.  



CONCLUSIONS OF LAW

1.  The claim of an increased, initial evaluation in excess of 10 percent for the service-connected CFS prior to August 1, 2010, must be denied by operation of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.400(o); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

2.  The criteria for the assignment of an initial 20 percent evaluation, and no higher, for the service-connected multiple joint pains, excluding that involving the knees and left shoulder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5003, 5025, 5235-5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Veteran's claims on appeal arise from his disagreement with the initial disability evaluations assigned following the grant of service connection for CFS and multiple joint pains.  

The Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the claim pertaining to CFS, the law as mandated by statute, and not the evidence, is dispositive of this appeal.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  

Therefore, the decision with respect to this issue rests on the interpretation of the law, and VCAA is inapplicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Similarly, compliance with VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001). Therefore, any deficiencies of VCAA notice or assistance, if any, are rendered moot with respect to this issue.

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA and private medical records, reports of VA examination, and the transcript from the January 2008 RO hearing.  

The Veteran has not identified any other evidence which has not been obtained with respect to the claims decided in the instant decision.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such deficiency is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.§ 1155; 38 C.F.R.§ 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R.§ 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R.§ 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


III.  Analysis

The Board has carefully reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


CFS

Historically, service connection was awarded for CFS in an August 2007 rating decision.  The RO assigned an initial 10 percent rating effective in August 2003.  The Veteran disagreed with the initial rating assigned and initiated the instant appeal.  

Significantly, in February 2010, the RO proposed severance of service connection for CFS.  In May 2010, service connection for CFS was formally severed effective on August 1, 2010.  The Veteran did not file a timely appeal with respect to the severance, and the decision became final.  38 C.F.R. § 20.302(a).  

According to 38 C.F.R. § 3.400(o), a retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.  

Absent a timely appeal of the severance action in this case, the Veteran's claim for an initial evaluation in excess of 10 percent for the service-connected CFS from August 19, 2003, to August 1, 2010 may not be addressed in this appeal, but must be denied by operation of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal terminated because of the absence of legal merit or the lack of entitlement under the law).


Multiple Joint Pains

Historically, service connection was awarded for multiple joint pains, excluding the bilateral knees and left shoulder, in an August  2007 rating decision.  An initial 10 percent evaluation was assigned effective in August 2003. .  

As the Veteran appealed the decision that assigned the initial 10 percent rating, the Board will now consider whether a higher evaluation is warranted for the multiple joint pains disability at any stage since the effective date of service connection.  See Fenderson, 12 Vet. App. at 126. 

The Veteran's multiple joint pains have been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a (2010).  

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

At the outset, the Board finds that the Veteran's multiple joint pains are analogous to fibromyalgia and thus, more properly rated under Diagnostic Code 5025.  38 C.F.R. § 4.20.   In this regard, the August 2009 VA examiner and various VA treatment providers thereafter, have consider the Veteran's multiple joint pains to be a neuropathic pain syndrome similar to fibromyalgia. 

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board additionally finds that the multiple joint pains warrant an initial 20 percent rating, and no higher, to include "staged" ratings.  38 C.F.R. §§  4.7, 4.71a; See Fenderson, 12 Vet. App. at 126. 

The Board considered whether a higher rating would be appropriate for limitation of motion of the specific joints affected; however, even when considering the criteria under DeLuca, there was no objective evidence of: ankylosis of the right shoulder or limitation of motion of the arm at shoulder level; ankylosis of the elbow; limitation of flexion of the forearm to 90 degrees; limitation of extension of the forearm to 75 degrees; forearm, flexion limited to 100 degrees and extension limited to 45 degrees; ankylosis of the wrist; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; ankylosis of the hips; limitation of extension or flexion of the thigh; or ankylosis or marked limitation of motion of the ankles.  38 C.F.R. § 4.71a.  Thus, a rating of  no higher than 10 percent would be for application under Diagnostic Codes 5003, 5200, 5201, 5205-5208, 5214, 5215, 5235-5243.  38 C.F.R. § 4.71a. 

Thus, the Board shall consider the service connected disability under the diagnostic code for fibromyalgia.  

Under this section, a 10 percent rating is assigned for fibromyalgia that requires continuous medication for control.  38 C.F.R. § 4.71a.  A 20 percent rating is assigned for fibromyalgia that is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  Id.  A 40 percent rating is assigned for fibromyalgia that is constant or nearly so, and refractory to therapy.  Id.

As noted, the Board finds the evidence is more consistent with an initial 20 percent rating.  In this regard, VA outpatient treatment records dated between 2002 and 2010 contain well documented complaints of multiple joint pain.  

Upon VA examination in August 2004, the Veteran reported pain in his cervical, thoracic, and lumbar areas of the spine; right shoulder; elbows; wrists; hands; ankles; and feet.  

Flare-ups of cervical pain were said to occur two to three times per week.  Flare-ups of thoracic pain changed depending on activity and lumbar pain three to four times per week.  Flare-ups of right shoulder pain occurred two times per week and in the bilateral elbows three to four times per week.  Flare-ups of bilateral wrist and hand pain were said to occur five to six times per week.  Flare-ups of hip and ankle pain was precipitated by activity and relieved by rest and medication.  Flare-ups of feet pain was precipitated by prolonged walking and relieved by sitting and medication.

The Veteran used analgesic balm for relief, as well as Hydrocodone and Oxycodone for breakthrough pain.  For stable pain prevention, the Veteran used Advil and Tylenol.  He exhibited objective signs of pain during examination, to include sweating and increased pulse.    

Radiographic reports revealed bunion deformity of the feet, osteoarthrosis of the hands and wrists, primarily involving the first carpometacarpal joints, and spondylitis of the cervical spine.  These would not fall under the undiagnosed illness criteria for Persian Gulf War Veterans.  38 C.F.R. § 3.317.  Thus, any associated joint pain with these disabilities would not be included in the rating for multiple joint pains.

During the January 2008 hearing, the Veteran testified about having constant joint pain with flare-ups, one to two times per week. 

Upon VA examination in July 2007, the Veteran reported having constant joint pain of the non-migratory type.   Upon VA examination in August 2009, the Veteran reported having diffuse joint and muscle pain treated with Gabapentin of 900 milligrams three times per day, Hydrocodone three times a day, and Nortriptyline 20 milligrams at bedtime.  He also took Tylenol and Ibuprofen as needed.  Joint pain was said to worsen with exercise. 

The examiner noted the Veteran had diagnosed degenerative disc disease of the cervical and lumbar areas of the spine, and first carpometacarpal, bilaterally.  As noted, these would not fall under undiagnosed illness criteria for Persian Gulf War Veterans and would not be included in the rating for multiple joint pains.  Id.  

The right shoulder, elbow, wrist, hip, and ankle pain was said to be constant.  He endorsed stiffness and weakness.  There was no deformity, giving way or locking.  

The Veteran lacked endurance, but there was no effusion, dislocation, subluxation or signs of inflammation. He used to have flare-ups with exercise, which he now avoided.  He had increased pain with outdoor chores and ambulated with a cane.  

After reviewing the record in its entirety, the Board finds that the service-connected disability picture more nearly approximates the criteria for an initial rating of 20 percent consistent with the criteria for fibromyalgia that is episodic with exacerbation often precipitated by environmental or emotional stress or overexertion, but that are present more than one-third of the time.  

An initial rating in excess of 20 percent, to include "staged" ratings, is not warranted as the evidence does not show multiple joint pain that is refractory to therapy.  38 C.F.R. § 4.71a; Fenderson, 12 Vet. App. at 126.  

The Veteran informed various VA treatment providers that his pains were alleviated by rest and medication.  Most recently, he reported avoiding certain activities, like exercise, to prevent or limit any flare-ups of pain.

The Court has held that, when evidence of unemployability is presented, the issue of whether a total disability based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, a TDIU rating was established in an August 2009 rating decision.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected multiple joint pains is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

Therefore, given the findings as discussed in assigning the increased rating, the Veteran's disability picture is contemplated by the rating schedule and does not warrant referral for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
 

ORDER

The appeal of the claim for an increased, initial rating in excess of 10 percent for the service-connected CFS between August 19, 2003, and August 1, 2010, is denied.

An increased, initial rating in excess of 10 percent for the service-connected multiple joint pain, excluding that involving the knees and left shoulder, is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


